Citation Nr: 1728966	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  02-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hiatal hernia with gastroesophageal reflex disease (GERD).

2.  Entitlement to service connection for a sleep disability, to include as secondary to service-connected hiatal hernia with GERD.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to October 1984.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The matter of the rating for hiatal hernia with GERD was originally before the Board on appeal from a November 2001 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for that disability.  In August 2004 and June 2006 a Veterans Law Judge (VLJ) who is no longer with the Board remanded the matter for development, and in a September 2009 decision that VLJ denied the claim.  The Veteran appealed that decision to the Court, resulting in a May 2010 Joint Motion for Remand (JMR) by the parties.  A May 2010 Court Order remanded the matter for compliance with the instructions in the JMR.  In June 2011 the Board again remanded the matter for further development.

The matter of service connection for a sleep disability, to include as secondary to hiatal hernia with GERD, was originally before the Board on appeal from a March 2004 rating decision of the New Orleans, Louisiana, RO that denied service connection for back pain and a sleep disability.  In June 2006 and September 2009 the VLJ who is no longer with the Board remanded the matter for additional development.  

December 2012 decisions by the VLJ no longer with the Board denied a rating in excess of 30 percent for hiatal hernia/GERD and service connection for back pain and a sleep disability.  The Veteran appealed those decisions to the Court, resulting in a January 2014 JMR by the parties.  A January 2014 Court Order remanded the hiatal hernia/GERD and sleep disability matters for compliance with instructions in the JMR.  [The Court dismissed the Veteran's appeal seeking service connection for a back disability; consequently, that issue is no longer before the Board.]

In July 2003, a Travel Board hearing was held before the VLJ no longer with the Board; a transcript of that hearing is in the record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  By letter dated in July 2014, his attorney waived his right to such hearing.  

The case is now assigned to the undersigned, who remanded the matters in January 2015 for additional development.  The Veteran's record is now in the jurisdiction of the Baltimore, Maryland, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is well aware these matters were remanded several times before (and regrets the delay in final adjudication that is inherent with yet another remand).  Nonetheless, because there has not been substantial compliance with the previous Court and Board remand instructions, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)

In the January 2014 JMRs, the parties agreed that prior VA examinations were inadequate because they did not fully discuss the Veteran's lay reports of symptoms he believes to be associated with his service-connected GERD (to include a separate sleep disability) and his reports of their severity.  

Regarding the rating for GERD,  the July 2011 VA examination report did not account for (i.e., discuss) reports in the record of hematemesis (with hospitalization) and melena, and the addendum to that report did not explain how the Veteran's general health was good, given a finding of mild nutritional anemia.  The examiner was also asked to resolve discrepancies in the record as to whether certain symptoms (such as pain, hematemesis, and melena) are properly attributed to the Veteran's service-connected hiatal hernia/GERD or are related to other, non-service-connected, disabilities.  On March 2016 VA examination, the examiner identified symptoms he concluded were clinically associated with the Veteran's service connected hiatal hernia/GERD, but did not explain (i.e., provide a rationale) why additional symptoms identified by the Veteran are not associated with hiatal hernia/GERD (e.g., whether such symptoms are merely no longer present or whether they are properly attributed to other (non-service-connected) conditions).  Consequently, remand for an examination that substantially complies with the Board's remand directives (and the terms of the JMR) is required.

Regarding the claimed sleep disability, there is contradictory evidence in the record as to whether the Veteran has a separately diagnosed sleep disability (or symptoms of sleep disturbance) that is related to (caused or aggravated by) his service-connected hiatal hernia/GERD.  In the January 2015 remand instructions, the examiner was asked to comment on a 2006 sleep study that, inter alia, determined the Veteran had mild obstructive sleep apnea.  On March 2016 VA examination, the examiner concluded that the Veteran does not have a separately diagnosed sleep disability, but did not discuss the 2006 sleep study.  Consequently, there has not been substantial compliance with the Board's remand directives (or the JMR) and remand is required.

Additionally, in the January 2015 remand, the Board directed the AOJ to refer the matters for extraschedular consideration, if warranted, or to specifically address the factors cited by the Veteran in his September 2014 written presentation expressly asserting that referral of the claim for increase for extraschedular consideration is necessary (e.g., whether fatigue, tooth erosion, substantial employment interference, are contemplated by the applicable rating criteria).  In the May 2016 supplemental statement of the case (SSOC), the AOJ concluded that referral was not warranted, but did not discuss the Veteran's claimed fatigue, tooth erosion, and substantial employment interference.  As the matters are being remanded for additional development, the AOJ will again have an opportunity to discuss whether referral for extraschedular development is warranted.

Finally, the Veteran receives VA medical treatment.  Updated records of such treatment may contain pertinent information, are constructively of record, and must be secured to ensure that the evidentiary record is complete.

The case is REMANDED for the following:

1.  The AOJ should obtain the complete records (those not already associated with the record) of all VA evaluations or treatment the Veteran received for hiatal hernia/GERD and sleep disability/disturbance.  If any such records are unavailable, the reason must be noted in the record, and the Veteran should be so notified.

2.  After the above development is completed, the AOJ should arrange for an examination of the Veteran by a gastroenterologist to assess the severity of his hiatal hernia with GERD.  (If a gastroenterologist is not available to examine the Veteran, he should be examined by an appropriate medical professional and his file provided to a gastroenterologist for an opinion.)  A copy of the criteria in 38 C.F.R. § 4.114, Code 7346, should be provided to the examiner (along with the Veteran's record, to include this remand) for review in conjunction with the examination.  The findings reported must address all factors mentioned in the rating criteria.  Any indicated tests or studies should be completed.  

The examiner should describe findings in detail, specifically noting the presence or absence of the symptoms and impairment in the Code 7346 criteria for ratings above 30 percent.  The examiner should specifically consider all subjective symptoms suggested by the record or reported by the Veteran, to specifically include:

* sternum, shoulder, and arm pain; 
* duodenitis;
* esophageal stricture/eosinophilic esophagitis;
* obstructive airway disease;
* nausea and vomiting; 
* hematemesis/hemoptysis; 
* melena; 
* dysphagia;
* material weight loss; 
* anemia; 
* inadequate nutrition; 
* tooth erosion; 
* sinusitis;
* and sleep disruption, 

determine whether such symptoms are associated with the Veteran's hiatal hernia/GERD, evaluate the frequency/severity of each symptom associated with hiatal hernia/GERD, and identify whether, when, and to what extent the symptoms and functional impairment due to neuropathy have worsened during the period on appeal (since September 1999), if such is the case. 

If the examiner determines that any reported/documented symptoms are not associated with hiatal hernia/GERD, the etiology of such symptoms considered more likely should be identified, with citation to the record as appropriate.   

The examiner should indicate whether or not the symptoms associated with hiatal hernia/GERD are productive of "severe impairment of health."  The examiner should also indicate whether the criteria in any other Code in 38 C.F.R. § 4.114 more accurate reflect the disability picture presented by the hiatal hernia with GERD.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data.

3.  The AOJ should also arrange for examination of the Veteran by a somnologist to determine the nature and likely etiology of any sleep disorder he may have.  (If a somnologist is not available to examine the Veteran, he should be examined by an appropriate medical professional and his file provided to a somnologist for an opinion.)  The entire record must be reviewed by the examiner in conjunction with the examination.  

The examiner should specifically address the medical evidence of record which mentions sleep problems, including August 2006 diagnoses of sleep disability with nocturnal respiratory distress, mild obstructive sleep apnea, insufficient sleep syndrome, and possible upper airway resistant syndrome and an October 2006 opinion associating GERD with sleep disability.  Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each sleep disorder found.  If none is found, reconcile that conclusion with the evidence in the record (cited above) suggesting otherwise.

(b) As to each sleep disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is caused or aggravated by the Veteran's service connected hiatal hernia/GERD.  The examiner should indicate whether the Veteran has a sleep disorder that is a symptom of his hiatal hernia/GERD.

(c) If a sleep disability is aggravated (and not caused) by the service-connected hiatal hernia/GERD, the examiner should (to the extent possibly) identify the degree of the sleep disability that is due to such aggravation.

The examiner must explain the rationale for all opinions, citing to supporting factual data. 

4.  The AOJ should then review the record, arrange for any further development indicated, to include referral for extraschedular consideration, if warranted, and readjudicate the claims.  [If referral is not deemed warranted the AOJ should specifically address the factors cited by the Veteran.]  The AOJ should also consider whether a separate rating is warranted for esophageal stricture.  If either claim remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

